OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 18, 1967. By order of this court dated July 21, 1975, the respondent was suspended from the practice of law for a period of two years. (Matter of Smith, 48 AD2d 510.) The respondent has remained suspended during the pendency of these proceedings. The prior suspension was partially predicated upon the respondent’s conviction of participating with his client, a defendant in a criminal action, in the payment of money to a complaining witness to induce said witness to withdraw the charge and was also based upon the further charge of giving a client a "bogus” divorce decree purporting to be a final judgment of divorce.
In the instant proceeding the petitioner moves to confirm the report of the Referee to whom the issues were referred and the respondent has submitted an affidavit in opposition to said motion.
The Referee sustained all of the allegations of professional misconduct lodged against the respondent including, inter alia, charges related to the respondent’s presentation of a "bogus” divorce decree, purporting to be a final judgment of divorce, to a client; the respondent’s failure to comply with the rules of this court governing the conduct of suspended attorneys; the respondent’s filing of a false affidavit with this court; the respondent’s breach of his responsibility as an escrow agent; the respondent’s neglect of legal matters entrusted to him; and the respondent’s failure to communicate with clients.
After reviewing all of the evidence, we are in full agreement with the findings of the Referee. Accordingly, the petitioner’s motion to confirm the report of the Referee is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Hopkins, Titone, Lazer and Mangano, JJ., concur.